Title: From George Washington to Major General William Phillips, 2 January 1780
From: Washington, George
To: Phillips, William


          
            sir
            Head Quarters [Morristown] January the 2d 1780
          
          I had last night the honor to receive your Letter of the 29th of December. Agreable to your request I have extended Major Gardiner’s parole, as you will perceive by the inclosed, which I take the liberty to commit to your care. I have the honor to be with respect & esteem Sir Your Most Obedt servant.
        